ON PETITION FOR REHEARING
The parties have correctly pointed out we did not specifically rule upon a second issue *129on appeal which is not within the dictates of Dewberry v. Auto-Owners Insurance Company, 363 So.2d 1077 (Fla.1978). We find no error in the trial court’s ruling which was the basis for the second point on appeal and affirm that on the authority of United States Fire Insurance Company v. Van Iderstyne, 347 So.2d 672 (Fla. 4th DCA 1977). We decline the request to certify the question resolved in this case, which is essentially the same question in United States Fire Insurance Company v. Van Iderstyne, supra.
CROSS, ANSTEAD and DAUKSCH, JJ., concur.